Title: To John Adams from Benjamin Rush, 1 October 1777
From: Rush, Benjamin
To: Adams, John


     
      Dear Sir
      Trenton Octobr: 1st. 1777
     
     It would have given me great pleasure to have Spent an hour with you in this place After my return from Genl. Howe’s camp. I could have told you but little of the loss of the enemy on the heights of Bradywine for I confined my Questions to Subjects more interesting to my country, and which were solved without difficulty or restraint. Let us leave to common Soldiers the joy that arises from hearing of fields being covered with dead bodies. The Statesman and the General should esteem even victory a loss unless Glory, or decisive good consequences have arisen from it.
     I was struck upon approaching Genl. Howe’s lines with the vigilance of his Sentries and picket. They spoke, they stood, they looked like the Safe-guard of the whole army. After being examined by 9 or 10 inferior Officers I was not permitted to enter their camp ’till an officer of distinction was sent for, who After asking a few questions ordered a guard to conduct me to Head Quarters.
     I was next struck with their Attention to Secrecy in all their operations. I was confined upon parole to the district where our wounded lay, and when the whole army marched by my lodgings I was confined by an Officer to a back room. They lock up the houses of every family that is suspected of being in the least unfriendly to them in their marches thro’ the country, and if they are discovered by a countryman whom they suspect, they force him to accompany their Army ’till their rout or disposition are so far changed that no mischief can arise from the intelligence he is able to convey.
     They pay a supreme regard to the Cleanliness and health of their men. After the battle on the 11th: of last month the Soldiers were Strictly forbidden to touch any of the blankets belonging to the dead or wounded of our Army least they Should contract the “rebel distempers.” One of their Officers a Subaltern Observed to me that his Soldiers were infants that required constant Attendance, and said as a proof of it that Altho’ they all had blankets tied to their backs, yet such was their lazyness that they would sleep in the dew and cold without them rather than have the trouble of untying and opening them. He said his business every night before he Slept was to see that no Soldier in his company laid down without a blanket.
     Great pains were taken to procure Vegetables for the army, and I observed every where a great Quantity of them About the Soldiers tents. The deputy Quarter masters and deputy commissaries in Howe’s army are composed chiefly of old and reputable Officers, and not of the vagrants, and bankrupts of the country.
     There is the utmost order and contentment in their hospitals. The wounded whom we brought off from the field were not half so well treated, as those whom we left in Genl. Howe’s hands. Our Officers and Soldiers spoke with gratitude and affection of their Surgeons. An Orderly man was Allotted to every ten of our wounded, and British Officers called every morning upon our Officers to know whether their Surgeons did their duty. You must not attribute this to their humanity. They hate us in every Shape we appear to them. Their care of our wounded was entirely the effect of the perfection of their medical establishment which mechanically forced happiness and satisfaction upon our countrymen perhaps without a single wish in the Officers of the hospital to make their Situation comfortable.
     It would take a Volume to tell you of the many things I saw and heard which tend to shew the extreme regard that our enemies pay to discipline—Order—OEconomy and cleanliness among their Soldiers.
     In my way to this place I passed thro’ Genl Washington’s Army. To my great mortification I arrived at the Head quarters of a General on an Out post without being challenged by a single Sentry. I saw Soldiers Stragling from our lines in every Quarter without an officer, exposed every moment to be picked up by the enemy’s light horse. I heard of 2,000 Who Sneaked off with the baggage of the Army to Bethlehem. I was told by a Captain in our army that they would not be missed in the returns, for as these were made out only by Seargeants they would be returned on parade, and that from the proper Officers neglecting to make out, or examine returns Genl Washington never knew within 3,000 men what his real numbers were. I saw nothing but confidence about Head Quarters, and languor in all the branches and extremities of the Army. Our hospital opened a continuation of the confused Scenes I had beheld in the army. The Waste—the peculation—the unnecessary Officers &c. (all the effects of our medical establishment) are eno’ to sink our country without the weights which oppress it from Other Quarters. It is now universally said that the System was formed for the Director general and not for the benefit of the sick and wounded. Such unlimited powers and no checks would have suited an Angel. The Sick Suffer—but no redress can be had for them. Upwards of 100 of them were drunk last night. We have no guards to prevent this evil. In Howe’s army a Captain’s guards mount over every 200 sick. Besides keeping their men from contracting and prolonging distempers by rambling—drinking—and whoring, guards keep up at all times in the minds of the sick a Sense of military Subordination. A Soldier Should never forget for a single hour that he has a master. One month in our hospitals would undo all the discipline of a year provided our soldiers brought it with them from the army.
     I know it is common to blame our Subaltern for All these vices. But we must investigate their Source in the higher departments of the army. A general Should see everything with his own eyes, and hear everything with his own ears. He Should understand and even practise at times all the duties of the Soldier—the Officer—the quarter master—the commissary—and the Adjutant general. He Should be modest sober and temperate—free from prejudice—he Should despise ease, and like Charles xii should always sleep in his boots, that is—he should always be ready for a flight or a pursuit.
     The present management of our army would depopulate America if men grew among us as speedily and spontaneously as blades of grass. The “wealth of worlds” could not support the expence of the medical department alone Above two or three years.
     We are waiting impatiently to hear that our Army has defeated General Howe’s. Would not Such an event be a misfortune to us in the end? and would it not stamp a Value upon ignorance and negligence which would greatly retard military knowledge and exertions among us? God I hope will save us only thro’ the instrumentality of human wisdom and human Virtue. If these are wanting the sooner we are enslaved the better.
     My dear friend—we are on the brink of ruin. I am distressed to see the minions of a tyrant more devoted to his will, than we are to a cause in which the whole world is interested New measures, and new men alone can save us. The American mind cannot long support the present complexion of Affairs. Let our Army be reformed. Let our general Officers be chosen annually. The breaking of 40 regiments, and the dismission of one field Officer from every regiment and of one Subaltern from every company will save many millions to the Continent. Your army by these means may be made respectable, and useful. But you must not expect to fill it with Soldiers for 3 years, or during the war. The Genius of America rebels Against the Scheme. Good General Officers would make an Army of Six months men an Army of heroes. Wolfe’s army that conquered Canada was only 3 months old. Stark’s militia who have cast a Shade on every thing that has been done by regulars since the beginning of the war shew us what wonderful Qualities are to be called forth from our countrymen by an active, and enterprizing commander. The militia began, and I sincerely hope the militia will end the present war. I should despair of our cause if our country contained 60,000 men abandoned eno’ to enlist for 3 years or during the war.
     Adieu, my dear friend. May you never Sleep sound ’till you project and execute Something to extricate and save your country. My love to Mr Saml. Adams, Mr: Geary, Mr Lovell, Dr Brownson and my Br: if at Lancaster. Yours &c.,
     
      B: Rush
     
    